PER CURIAM.
Upon the authority of Putnam v. Putnam, ante, p. 182, 24 Pac. 320, we cannot consider the errors assigned by appellants in this case, as no bill of exceptions was preserved to the ruling of the court upon the motion for a new trial.
There is nothing but the minute entries of the clerk in this transcript showing that the motion was ever made or acted upon by the court. All the errors assigned might have been good cause for a new trial, and should have been urged in the court below in their motion, and if an adverse ruling was made, this ruling excepted to and presented to us by a proper bill of exceptions.
As no error appears upon the face of the record, the judgment of the court below is affirmed.